1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    SERGIO GAVALDON, et al.,                  Case No.: 16cv590-LAB (MDD)
12                                Plaintiffs,
                                                ORDER GRANTING IN PART
13    v.                                        MOTION FOR LEAVE TO
                                                AMEND
14    STANCHART SECURITIES
      INTERNATIONAL, INC., et al.
15
                               Defendants.
16
17
18         This is the third of three related cases, all involving Plaintiffs’ loss of money
19   as the result of bad investments. The investments they have specifically identified
20   are shares of an emerging market bond fund, a $10 million life insurance policy,
21   and Fairfield Sentry securities associated with the Bernard Madoff scandal.
22   Plaintiffs’ accounts were transferred from Standard Chartered Bank International
23   (Americas) Ltd. (“SCBI”) to StanChart Securities International, Inc. (“StanChart”)
24   around November of December of 2008, and these two entities are now the only
25   Defendants in the case.
26         Plaintiffs Sergio and Angelica Gavaldon filed suit in state court, but
27   Defendants removed it, citing diversity jurisdiction and the Edge Act, 12 U.S.C.
28   ' 632. The Court granted in part Defendants’ motion to dismiss, holding that the

                                                1
                                                                            16cv590-LAB (MDD)
1    running of the statute of limitations as to all claims was apparent on the face of the
2    complaint, other than claims against Defendants who were parties to case
3    12cv3016, Gavaldon v. StanChart Securities International, Inc. The Court pointed
4    out that Plaintiffs had failed to plead fraud with particularity as required by Fed. R.
5    Civ. P. 9(b), and had grouped the Defendants together so that it was unclear in
6    many cases which Defendant did what. The Court also pointed out that the
7    complaint (which had originally been filed in state court) did not meet the pleading
8    requirements set forth in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)
9    and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).            Plaintiffs amended, and
10   Defendants again moved to dismiss. The Court granted the motion to dismiss,
11   and directed Plaintiffs, if they thought they could cure the defects, to file a motion
12   for leave to amend. Plaintiffs were required to attach two documents to the motion:
13   their proposed second amended complaint (the “SAC”) and a redline of the
14   amended complaint and the SAC, showing the proposed changes. Plaintiffs have
15   filed that motion, and Defendants have filed an opposition.
16         The Court’s order dismissing the amended complaint (Docket no. 28)
17   included a lengthy discussion of pleading standards and defects.           The Court
18   incorporates the reasoning of that order into this one, and does not repeat those
19   here except as needed for clarity. Some of the defects the Court identified earlier
20   are failure to plead fraud with particularity (as to claims sounding in fraud), and
21   conclusory allegations of agency.
22         The complaint must allege the “who, what, when, where, and how” of the
23   charged misconduct, and must identify “what is false or misleading about a
24   statement, and why it is false.” Ebeid ex rel. United States v. Lungwitz, 616 F.3d
25   993, 998 (9th Cir. 2010) (quoting Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097,
26   1106 (9th Cir. 2003)). Under another formulation, the allegations must include the
27   “time, place, and specific content of the false representations as well as the
28   identities of the parties to the misrepresentations.” See Swartz v. KPMG LLP, 476

                                                2
                                                                            16cv590-LAB (MDD)
1    F.3d 756, 764 (9th Cir. 2007). Both the original and amended complaint fell short
2    in this area. While these complaints were replete with generalized allegations that
3    someone at some time said something that later turned out to be false or
4    misleading, they were lacking in specifics.
5          When determining whether a plaintiff has successfully pled a claim, courts
6    do not assume a defendant already knows facts other than those mentioned in the
7    complaint; if it were, Iqbal would not have rejected as inadequate the allegations
8    about what the defendants knew and what they agreed to do. See Iqbal, 556 U.S.
9    at 680–81. While the Court accepts properly-pled allegations as true for purposes
10   of ruling on a Rule 12(b)(6) motion, it does not assume inadequately-pled
11   allegations as true nor does it expect a defendant to know what they refer to. See
12   also N. Am. Catholic Educ. Programming Found., Inc. v. Womble, Carlyle,
13   Sandridge & Rice, PPLC, 887 F. Supp. 2d 78, 88 n.7 (D.D.C. 2012).
14         In the case of averments of fraud, the details alleged must be specific enough
15   to give defendants notice of the particular conduct, so that they can defend against
16   the charge. Vess, 317 F.3d at 1106. For example, many of Plaintiffs’ allegations
17   say that one of the Defendants (or, occasionally, someone working for Defendants)
18   gave bad investment advice, with no allegation of when it happened or how the
19   misleading statement was made. This gives the Defendant no real chance to
20   defend. With enough details, the Defendant might be able to question its
21   employees or search its records and find documents or information that would
22   allow it to defend against such an allegation. In the case of investment advice,
23   some of the possible defenses are that the advice was never given, that the advice
24   was given by someone not acting for Defendant, that the advice given was
25   materially different than alleged, or that the advice was given at a time or in a
26   context that made it non-fraudulent or non-actionable. Without adequate factual
27   allegations to give support, claims, Defendants have no meaningful opportunity to
28   raise a defense.

                                              3
                                                                         16cv590-LAB (MDD)
1          Because the statute of limitations is a particular concern here and because
2    the course of events spanned many years, it is especially important to allege when
3    particular events happened. Omitting the “when” of various events would unfairly
4    prevent Defendants from raising what might well be a valid statute of limitations
5    defense. In their earlier motion to dismiss, Defendants alleged that Plaintiffs’
6    claims were time-barred as to all investments other than those involved in the
7    Madoff scandal.
8          Another reason allegations of timing are so important concerns scienter. The
9    complaint concerns statements made at various times, and the information
10   Defendants had changed over time. The SAC includes many allegations about
11   internal communications or reports, in an effort to show what Defendants knew.
12   But the timing is critical here, because fraud must be based on representations
13   known to be false at the time. Making a representation that the defendant
14   erroneously thought was true, but which later information showed was false, is not
15   fraud. Yet another reason concerns reliance. Some statements were made after
16   Plaintiffs had already taken action, making it impossible for those representations
17   to have influenced their earlier decisions.
18         In a few cases, the pleading requirements may be relaxed pending
19   discovery, if the evidence needed to make those allegations is within a defendant’s
20   exclusive possession. Ebeid, 616 F.3d at 999. That is not appropriate here, for
21   several reasons. First, the missing information—if it exists—is within Plaintiffs’
22   control. They or people acting for them were on the receiving end of the allegedly
23   fraudulent communications. They know (or, at least, at one time knew) who gave
24   them advice or made representations to them, when, and how the communications
25   were made. Because most of the allegedly fraudulent communications occurred in
26   the early 2000s, it may be that Plaintiffs no longer remember some of the facts
27   they would have to allege to make specific allegations. But they have known about
28   their claims since at least early 2011 (when they filed a statement of claim, initiating

                                                4
                                                                            16cv590-LAB (MDD)
1    FINRA arbitration) and could have recorded the information while their memories
2    were fresher. Even though the Court has found they are entitled to equitable
3    tolling, tolling does not relax the pleading standard and cannot supply missing
4    allegations. In addition, Plaintiffs have not requested discovery or shown why
5    discovery would help them make the necessary allegations.
6    Analysis: Agency
7           Almost all the SAC’s allegations are against SCBI. Soon after Plaintiffs’
8    account was transferred to StanChart in late 2008, the poor state of Plaintiffs’
9    portfolio began to become apparent.          The SAC alleges that StanChart
10   “perpetuated” lies that SCBI had told, without offering much explanation about
11   how.    It also alleges that after the account was transferred, SCBI remained
12   responsible for StanChart’s actions, and that StanChart assumed SCBI’s liabilities.
13   (SAC, && 33–34.) The existence of an agency relationship and derivative liability
14   or are legal conclusions and ordinarily must be supported by factual allegations.
15          SCBI and StanChart, though separately organized, are both subsidiaries of
16   Standard Chartered Bank, which is no longer a party to this action. (See SAC,
17   & 27.) The SAC alleges that StanChart was created in early 2008 to comply with
18   laws regarding brokerage operations, because SCBI could not perform securities
19   operations. (Id., & 33.) Nevertheless, it concludes, SCBI was really still in fact
20   managing Plaintiffs’ account, and the two were operating as a single entity. (Id.)
21   The only facts alleged in support of this are that two employees (Luisa Serena and
22   Ray Garnica) were employed by both entities, and “[a]ny and all StanChart
23   activities continued to be supervised by SCBI compliance and supervisory
24   personnel.” (Id., &33; see also & 38 (similar allegation)) The SAC alleges that
25   also alleges that “SCBI and StanChart shared a common interest and/or purpose,
26   and may have acted as a single entity.” (Id.) It also alleges that “StanChart acted
27   pursuant to SCBI’s guidelines and rules,” around the time the transfer took place.
28   (Id., & 35.)

                                              5
                                                                        16cv590-LAB (MDD)
1          None of the factual allegations, however, plausibly suggests that SCBI and
2    StanChart were not being operated as separate entities, however, or that
3    StanChart was an agent for SCBI. These facts are just as consistent with friendly
4    or cooperative relationships between companies related by a parent-subsidiary
5    relationship, or between companies engaged in a mutually beneficial business
6    transaction. See Gerritsen v. Warner Bros. Entertainment Inc., 116 F. Supp. 3d
7    1104, 1139–40 (C.D. Cal., 2015) (finding that these and other facts are “common
8    aspects of parent-subsidiary relationships” and not necessarily indicative of an
9    “alter ego” relationship); In re Conseco Ins. Co. Annuity Mktg. & Sales Practices
10   Litig., 2008 WL 4544441, at *6 (N.D. Cal., Sept. 30, 2008) (finding that the sharing
11   of some officers and administrative and operational infrastructure did not establish
12   an agency relationship).
13         Although the SAC alleges that Serena and Garnica both acted in a “dual
14   capacity” (i.e., everything they did was for both SCBI and StanChart) from early
15   2008 onward (SAC, & 32), this conclusion is not supported by any facts.
16         Although this defect was pointed out to Plaintiffs before, the SAC does not
17   allege facts plausibly showing that SCBI and StanChart were each other’s agents,
18   or were derivatively liable for each other’s acts. It has not shown why each
19   Defendant is liable for any acts other than its own.
20   Analysis: StanChart
21         The SAC clarifies that the three claims it is bringing against StanChart are
22   for breach of fiduciary duty, negligence, and unjust enrichment. The allegations
23   against StanChart remain thin, vague, and conclusory. The only acts of fraud or
24   negligence alleged are general bad investment advice and failure to prevent
25   financial losses. SAC, && 36–37.) None of the StanChart’s bad advice is ever
26   specifically alleged. The SAC claims only that employees of StanChart
27   “periodically met or otherwise communicated with” Plaintiffs or with their son.
28   (SAC, & 39.) Some of the interactions occurred at StanChart’s office in San Diego

                                              6
                                                                         16cv590-LAB (MDD)
1    and involved Ray Garnica. (Id., && 42–43.) The remaining allegations against
2    StanChart involve litigation history or other matters not giving rise to any liability,
3    and several wholly conclusory claims of breach of fiduciary duty (Id., && 458–
4    61), negligence (Id.,
5    && 464–71), and unjust enrichment (Id., & 477.) It also attributes to StanChart
6    liability for actions that SCBI took before the account was transferred. (Id., && 472,
7    474.)
8            These and the other allegations against StanChart do not meet the pleading
9    standard under Twombly and Iqbal as to any of the claims against it. Because
10   Plaintiffs have long been on notice of the nature of their case and have been given
11   multiple opportunities to plead a cause of action against StanChart, it is
12   unreasonable to think they could so if they were given yet another chance.
13   Analysis: Pleading Fraud with Particularity
14           The complaint and amended complaint alleged that SCBI’s representatives
15   recommended investments that later turned out to be disastrous. Most of the
16   allegations focus on how wrong the advice was, and how SCBI was motivated to
17   recommend investments to its clients based more on what SCBI wanted to sell
18   than on what its clients wanted. But a profit motive, bad advice, and a bad outcome
19   do not amount to fraud.
20           Plaintiffs’ account was non-discretionary, meaning that SCBI itself did not
21   execute trades or make investments except on Plaintiffs’ instructions. (SAC, & 48,
22   98.) Plaintiffs allege, however, that SCBI’s representatives knew that they would
23   “invariably” do as recommended however.           (Id.)   Because of this, the SAC
24   concludes, SCBI effectively controlled Plaintiffs’ account. (Id., & 99.) Plaintiffs
25   did, however, reject some investment recommendations, because they were
26   conservative investors. (Id., & 100.) Plaintiffs have not alleged that SCBI ever
27   executed a purchase or trade other than on their instructions, or otherwise
28   mishandled their account. Any fraud, malfeasance, or negligence, therefore, must

                                                7
                                                                            16cv590-LAB (MDD)
1    arise    from   SCBI’s    recommendations     or   advice,   or   failure   to   make
2    recommendations or give advice that was required.
3            The SAC has added a few new allegations, and has bulked up the existing
4    allegations in the amended complaint by adding explanations and some argument.
5    Most of the explanations are directed at showing why the advice SCBI gave was
6    bad and how it caused harm. In a few cases the SAC adds extra information such
7    as the name of a person or a general date. The most helpful allegations specify
8    which of the two companies are supposed to have made the representation (in
9    almost all cases, SCBI).
10           Plaintiffs are clearly capable of making specific allegations when they want
11   to. Paragraph 202 of the SAC, for example, alleges that at a meeting in March of
12   2005 with Ray Garnica, the Gavaldons and their son expressed concern about the
13   portfolio’s leverage. This same paragraph, quoting Garnica’s notes, alleges what
14   Garnica told them. This particular allegation does not support an inference of
15   fraudulent intent, but at least it is specific as to the details of the meeting and
16   communication. Hardly any of the SAC’s allegations are detailed.
17           Life Insurance
18           The SAC alleges that SCBI persuaded Plaintiffs to purchase a $10 million
19   life insurance policy, though it was unsuitable for their needs. The only specific
20   factual allegations added to this section say that Carlos Gadala-Maria and Simon
21   Adich made sales pitches to Plaintiffs in San Diego. (SAC, & 204.) They do not
22   mention the time, or even the year. The allegations suggest that in 2005 and 2006,
23   SCBI realized the insurance policy was not suitable for Plaintiffs. (SAC, && 206–
24   207). But because the allegations don’t say when the sales pitches were made,
25   or even when Plaintiffs bought the policy, they do not allege that at the time the
26   sales pitches were made, the employees or SCBI itself knew or should have known
27   that the policy was unsuitable or that anything said to Plaintiffs was false or
28   misleading.

                                               8
                                                                           16cv590-LAB (MDD)
1    The SAC only makes clear that these sales pitches took place before 2007. (SAC,
2    && 212, 216.)
3          In their earlier motion to dismiss, Defendants represented that Plaintiffs
4    purchased the life insurance policy in 2003. (Docket no. 24-1 at 9:25–26 and 10
5    n.6.) If this is true, the SAC’s allegations about what SCBI knew or said after that
6    does not show that SCBI knew the statements were false or misleading when
7    made. It also supports Defendants’ argument that any claim arising from their
8    purchase of the life insurance policy is time-barred.
9          Plaintiffs have avoided alleging with particularity fraud as to the sale of the
10   life insurance policy, even after this deficiency was pointed out to them and they
11   were given an opportunity to amend. The Court therefore finds this claim cannot
12   be successfully amended. There also is no reason to believe Defendants can
13   successfully amend any of their other claims, to the extent they arise from the sale
14   of the insurance policy.
15         GEMSTB Investment
16         Beginning in June of 2005, Plaintiffs at SCBI’s urging invested in the Global
17   Emerging Market Short-term Bond Fund (“GEMSTB”), as a result of which they
18   later lost money. They made these purchases in June, 2005, September, 2006,
19   January, 2007, and January, 2008. (SAC, & 117.) The only representations
20   alleged with any specificity identify particular people who falsely told Plaintiffs
21   GEMSTB was a “conservative investment,” low-risk, and appropriate given their
22   desire for security and income. (SAC, & 118.) No allegations identify a time when
23   any of this advice was given, and it is not clear whether the statements were made
24   before the purchase or after. Without any time alleged, the SAC’s allegations show
25   SCBI at some point internally labeled GEMSTB a lower-risk investment. (Id.,
26   & 120.) In May, 2005, GEMSTB’s holdings consisted of speculative bonds (id.,
27   & 121), although the SAC does not say that was true at the time SCBI personnel
28   advised Plaintiffs to buy the fund, or at the time they did buy it. And at times, its

                                               9
                                                                          16cv590-LAB (MDD)
1    internal records or information in its possession show GEMSTB was a high-risk
2    investment. (Id., 122–24) The SAC alleges the recommendations were either false
3    or reckless. (Id., && 118, 126.) The only specific allegation about a representation
4    that identifies the person, the time, and what was said is found in paragraph 128,
5    which concerns some literature Luisa Serena gave Plaintiffs about the fund. But
6    that paragraph says she gave it to them in February, 2008, after they made their
7    last purchase.
8          The SAC goes on to allege that only after Plaintiffs lost money with this
9    investment, did GEMSTB’s managers change its investment objectives to reflect
10   that it was taking an aggressive rather than moderate-to-conservative approach,
11   and increased the fund’s risk factor. (SAC, && 154–55.)
12         Because the allegations omit most of the critical time references, they do not
13   plausibly show SCBI knew the statements were false when made. Furthermore,
14   some of the claims appear to be time-barred. In addition, the SAC agrees the
15   advice may have been negligent, rather than knowingly false, and that the only
16   dishonesty may have been failing to inform Plaintiffs of what SCBI later learned
17   about the fund. (SAC, && 156–57.)
18         The SAC also alleges that that SCBI failed to disclose that it was violating its
19   own internal guidelines, as if to suggest it had a duty to do so. (SAC, & 136.)
20   While this might be helpful in establishing scienter, nothing in the SAC suggests
21   that Plaintiffs relied on SCBI’s internal guidelines, or even on any representation
22   that SCBI was following its own internal guidelines. See also In re Bayou Hedge
23   Fund Litigation, 534 F. Supp. 2d 405 (S.D. N.Y. 2007) (investment firm’s alleged
24   violation of its own self-imposed standards and procedures could not support fraud
25   claim).
26         Miscellaneous Investments and Strategies
27         The SAC alleges that SCBI recommended various other unsuitable
28   investments or investment strategies, including the purchase of hedge funds (SAC,

                                              10
                                                                           16cv590-LAB (MDD)
1    && 159–71), structured notes (id., && 172–79), and “Signature Global Equities”
2    (id., && 180–88); and buying on margin (id., && 189–203). These are almost
3    entirely devoid of specific allegations of who said what to Plaintiffs, and when.
4          The only allegations that mention specific facts are too vague and general to
5    show fraud. In paragraph 165, the SAC says Carlos Gadala-Maria in April of 2006
6    said Plaintiffs should increase their risk by buying more shares of the Permal FX,
7    Fwd and Futures fund. But it does not say what he told them to convince them of
8    this, or what was false about it, only that it was poor advice. (Id., & 166.) In
9    paragraph 173, an unnamed person is alleged to have said that he told Plaintiffs
10   that they should view structured notes as conservative or “capital guaranteed”
11   investments. And again in paragraph 202, Ray Garnica is alleged to have given
12   Plaintiffs advice about whether it was a good idea for Plaintiffs’ account to be as
13   leveraged as it was. None of this, however, alleges facts showing that the advice
14   involved statements known to be false, as opposed to mere bad or unsuitable
15   advice.
16         Some of the fraud claims are based on a characterization of trailer fees as
17   “kickbacks,” which is how some SCBI personnel apparently referred to them
18   internally. But as the Court ruled earlier, there is no basis for characterizing these
19   as bribes or as giving rise to a fraud claim.
20         Fairfield Sentry
21         The allegations focus most heavily on SCBI’s recommendation of Fairfield
22   Sentry, which was a feeder fund in to the Bernard Madoff Investment Securities.
23   While the SAC is replete with allegations suggesting that SCBI was negligent in
24   recommending this investment, the allegations are not specific enough to show
25   fraud in most respects. Most allegations concern what SCBI should have known,
26   not what it actually knew. And they concern mostly internal communications or
27   matters of public record, not things represented to Plaintiffs.
28   ///

                                               11
                                                                           16cv590-LAB (MDD)
1          Most allegations by SCBI concern due diligence, but are not made with
2    particularity. Most of the allegations that identify anyone by name merely say that
3    the person in question recommended purchase of the fund, or inaccurately referred
4    to it as an appropriate or conservative investment. (SAC, && 227, 268.) Some of
5    the allegations imply that the person in question mentioned due diligence, without
6    alleging what was said. (Id., & 246.)
7          The only allegation about representations of due diligence is a statement that
8    in March, 2004, Carlos Gadala-Maria told Plaintiffs that the fund was safe and
9    secure, and that the recommendation of the fund was a product of its robust due
10   diligence process. (SAC, & 269.) Later, he is alleged to have told them that they
11   should buy the fund to improve their portfolio’s performance. (Id., & 275.) The SAC
12   also alleges that he at some time told them the fund was a “risk reducer.” (Id.,
13   && 278, 280.) Still later, in an “Investment products overview” in 2006, Ray Garnica
14   told Plaintiffs the fund was a “great diversifier” even though he said earlier internally
15   that it was intended for clients seeking non-diversified investments. (Id., & 279.)
16   A Private Placement Memorandum that Plaintiffs should have been given,
17   however, described the fund as high-risk and speculative. (Id., 299–301.)
18         The SAC alleges further that in January 2008, Luisa Serena recommended
19   that Plaintiffs purchase more shares, though it does not say what she told them.
20   (SAC, &     304.)     It goes on to allege that Ray Garnica bolstered this
21   recommendation by saying that he and SCBI thoroughly understood all funds it
22   was recommending, and had a reasonable basis for recommending this one. (Id.,
23   & 305.) As a result, Plaintiffs that same month bought $800,000 worth of shares.
24   (Id., & 306.)
25         These allegations concerning due diligence and the fund’s safety rating are
26   the only ones made with particularity as required under Rule 9(b). The one
27   allegation about diversification is ambiguous. A representation that an investment
28   is a “great diversifier” could mean it would help diversify an investor’s portfolio, not

                                                12
                                                                             16cv590-LAB (MDD)
1    necessarily that it is a diversified fund. It is also not clear what Plaintiffs thought
2    this remark meant, or that it had any relationship to their injury.
3          Representations that SCBI had conducted robust due diligence on the fund,
4    and that as a result they were confident the fund was safe and secure could,
5    however, support a finding of fraud. In analogous cases, similar representations
6    have been held to be deceptive. For example, in In re J.P. Jeanneret Assocs., Inc.,
7    769 F. Supp. 2d 340, 358 (S.D. N.Y. 2011), an investment manager allegedly
8    represented that it and the investment advisor had “thoroughly researched” a
9    Madoff fund, when in fact it had not.           This was held to be a material
10   misrepresentation.
11         In Schwarz v. ThinkStrategy Capital Mgt. LLC, 797 F. Supp. 2d 439, 441,
12   444–45 (S.D. N.Y. 2011), plaintiffs alleged that defendants misrepresented the
13   extent and nature of due diligence they had performed in potential investments,
14   and the process by which they made investment decisions. As a result, they
15   allegedly induced plaintiffs to invest in fraudulent and worthless funds. Plaintiffs
16   eventually suffered a financial loss they would have escaped if defendants’
17   misrepresentations had not induced them to invest in the funds. The court rejected
18   defendants’ argument that because they did not know about the fund
19   management’s fraud, they lacked scienter. The point, the court noted, was whether
20   defendants knew their own representations about due diligence were false. If they
21   did, a jury could find them liable.
22         These allegations again argue that trailer fees amount to kickbacks. The
23   Court has rejected, and continues to reject, the suggestion that fees are fraudulent
24   or even evidence of fraud. Banks and investment houses routinely charge fees,
25   commissions, and the like. Because they operate on a profit motive, they have a
26   constant motive to recommend some kind of investment or other fee-generating
27   transaction. The receipt of fees and commissions is not a sufficiently concrete
28   ///

                                               13
                                                                            16cv590-LAB (MDD)
1    motive to infer fraud. See Anwar v. Fairfield Greenwich Ltd., 286 F.R.D. 258, 260
2    (S.D. N.Y. 2012).
3          The allegation that fees associated with the sale of Fairfield Sentry were
4    higher than usual, and were specially negotiated offers some more support, but
5    still fails to show fraudulent intent. The SAC makes clear, however, that SCBI was
6    unwilling to sell Fairfield Sentry at all until the fees were increased. (SAC, & 235.)
7    This does not bespeak fraudulent intent so much as an intent to collect what SCBI
8    thought was an appropriate fee for this particular investment. By contrast, if SCBI
9    had been selling the fund already before obtaining a higher fee, the increase could
10   suggest a motive for SCBI to shut is eyes to a known risk, thus making the
11   allegations a little more plausible.
12         The SAC also alleges that SCBI’s personnel lied internally to circumvent
13   SCBI’s own policies, in order to get permission for Plaintiffs to buy the fund.
14   Because none of these were communicated to Plaintiffs they cannot by themselves
15   give rise to a fraud claim. But lying to evade internal controls could support an
16   inference that the person in question acted with scienter. Perhaps the strongest
17   allegation in support of fraud, however, is the allegation that in March of 2004,
18   SCBI directed Sergio Gavaldon to execute the signature page of the offering
19   memorandum without providing him with the full document as required by SCBI’s
20   rules and by law. (SAC, && 299–301.) The full document would have included a
21   disclosure he alleges he was never given, i.e., that the fund was speculative and
22   involved a high degree of risk. Failing to disclose information required by law,
23   which would ordinarily have been disclosed under SCBI’s policies, can plausibly
24   support a claim of fraud.
25   Negligence and Breach of Fiduciary Duty
26         These are the only two claims not sounding in fraud, and as such are not
27   subject to Rule 9’s pleading requirements. As discussed above, Plaintiffs have not
28   met their pleading burden as to StanChart under the Twombly/Iqbal standard.

                                               14
                                                                           16cv590-LAB (MDD)
1          By contrast, the SAC alleges that SCBI gave investment advice as part of its
2    services to Plaintiffs over the course of years. The investment advisor/client
3    relationship gives rise to a fiduciary duty as a matter of law. Hasso v. Hapke, 227
4    Cal. App. 4th 107, 140 (Cal. App. 4 Dist. 2014). Plaintiffs have alleged that they
5    were injured by breaches of its fiduciary duty, as well as its negligence.
6    Statute of Limitations
7          Although some claims are likely time-barred, the running of the statute
8    depends in part on whether Florida or California law applies. But the running of the
9    statute is not apparent on the face of the complaint.
10   Conclusion and Order
11         Plaintiffs’ motion for leave to amend is GRANTED IN PART. Within 14
12   calendar days of the date this order is issued, they may file a second amended
13   complaint. The only fraud claim it may include is a claim against SCBI based on
14   representations that SCBI had performed robust due diligence on Fairfield Sentry
15   before recommending it as a safe and secure investment. It may also include
16   negligence and breach of fiduciary duty claims against SCBI. The second
17   amended complaint must not include claims against StanChart, or any other fraud
18   claims, nor may it expand the fraud claim beyond what this order permits.
19         IT IS SO ORDERED.
20   Dated: February 20, 2019
21
22                                           Hon. Larry Alan Burns
                                             Chief United States District Judge
23
24
25
26
27
28

                                              15
                                                                          16cv590-LAB (MDD)
